DETAILED ACTION
	This is in response to application 16/844933, filed on April 9th 2020, in which claims 1-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,652,330 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the claims from the reference patent ‘330.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 9, 11-16, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US 2014/0006465 A1.

Regarding claim 1, Davis discloses:
receiving, at data processing hardware, data for storage from one or more workloads (upload data – see paragraphs 106, 245);
determining, by the data processing hardware, that a cloud-based object storage system stores an object matching the received data for storage (cloud storage - abstract, Fig. 3; object store – paragraph 126; determine whether data already exists – paragraph 246), the cloud-based object storage system comprising a built-in versioning mechanism that assigns version numbers to the objects stored therein (track object versions – paragraphs 110; and maintain reference count for data – paragraph 246), each object stored in the cloud-based object storage system comprising a corresponding object metadata (metadata for objects – paragraphs 94, and Figs. 20-22); and
sending, from the data processing hardware to the cloud-based object storage system (hardware communications with cloud/object storage system – see Fig. 3), an update metadata command related to the object matching the received data for storage, the update metadata command, when received by the cloud-based object storage system, forcing the built-in versioning mechanism of the cloud-based object storage system to issue a new version number for object metadata corresponding to the object matching the received data for storage, 

Regarding claim 2, Davis discloses determining a hash value for an object of the received data (paragraphs 245-246); and
wherein determining that the cloud-based storage system stores an object matching the received data for storage comprising matching the hash value of the object of the received data to the object already stored in the storage system (compare hash value of received data to previously stored data – paragraphs 244-246; also see Fig. 30 step 3040). 

Regarding claim 3, Davis discloses the storage system stores objects with hash values of the stored objects serving as keys (paragraphs 245-246, Fig. 29A).

Regarding claim 4, Davis discloses the update metadata command forces the built-in versioning mechanism to update the corresponding object metadata of the object matching the received data for storage but not the corresponding value of the object matching the received data for storage (increment reference count, update version information – paragraphs 110, 250, this does not change the actual object, it modifies the metadata).

Regarding claim 5, Davis discloses sending, from the data processing hardware, an instruction to the cloud based object storage system (paragraph 100, Fig. 3) to update the 

Regarding claim 9, Davis discloses instructing, by the data processing hardware, the cloud based object storage system to update the object matching the received data based on the determined hash value (paragraph 246); and determining, by the hardware, whether the update succeeded or failed (calculate checksum to confirm metadata update success – paragraph 188).

	Regarding claim 11, Davis discloses instructing the cloud based object storage system to update the object metadata of the object matching the received data based on the determined hash value (update object metadata – paragraph 250).

Regarding claims 12-16, they are system claims that correspond to the method of claims 1-5 respectively.  Davis also teaches a system for performing the method (see Figs. 3 and 9-10).  Therefore, the claims are rejected for the same reasons given above.

Regarding claims 20 and 22, they correspond to claims 9 and 11 respectively; thus, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 10, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Alkove et al. US 2005/0257074 A1.

Regarding claim 6, Davis does teaches sending the cloud based object storage system an instruction to update a … given object (see above rejections, Davis updates objects and metadata).
Davis does not explicitly disclose a “dummy object” but this is taught by Alkove as using a dummy object to represent an identified object (paragraph 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Davis with the dummy object taught by Alkove for the purpose of improving an object based storage system.  Alkove teaches that a dummy object can act as a placeholder for an identified object until the object is created (paragraph 54).

Regarding claim 7, Davis does not explicitly disclose the dummy object associated with the given object comprises a size of zero, but this is essentially the definition of “dummy” object.  Alkove discloses the dummy object is merely a placeholder (paragraph 54), thus it 

Regarding claim 8, Davis discloses that objects comprise a minimal size supported by the cloud based object storage system (disk block is supported size – see paragraph 102, Fig. 3).  Davis does not explicitly disclose the dummy object but this is taught by Alkove as discussed above.  The motivation to combine is the same as that given above.

Regarding claims 10 and 21, Davis discloses instructing the storage system to update the matching object based on the determined hash value as discussed above.  Davis does not explicitly disclose a dummy object but this is taught by Alkove as discussed above.  The motivation to combine is the same as that previously given.

Regarding claims 17-19, they correspond to claims 6-8 respectively and therefore are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

El Haddi et al. US 2011/0307451 A1 discloses a distributed (cloud) object storage system (see title, abstract), that uses a hash as a key (paragraph 25).

Prahlad et al. US 2010/0333116 A1 discloses a cloud storage system (abstract, Fig. 1) that uses hash value as a key/identifier (paragraph 143).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975